department of the treasury internal_revenue_service washington d c of f i c e of c h i e f c ou n s e l date number release date cc pa apjp b3 tl-n-2792-00 uilc internal_revenue_service national_office field_service_advice memorandum for joseph f maselli area_counsel heavy manufacturing construction and transportation cc lm mct new from deborah a butler associate chief_counsel cc pa subject disallowance of royalty payment to a partnership this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer partnership a b corporation x corporation y bank date issues tl-n-2792-00 whether the claimed deductions of a royalty payment from parent taxpayer to the partnership is a partnership_item if corporation x a subsidiary of taxpayer is a partner in the partnership whether the claimed deduction of a royalty payment is an affected_item if the royalty payment is disallowed whether legal and factual determinations related to the background of the partnership and relevant to the disallowance of the royalty payment are partnership items or may be determined in a deficiency proceeding against taxpayer whether the tefra statute_of_limitations on assessments under section applies to items that are not partnership items or affected items conclusion sec_1 the claimed deductions of royalty payments from taxpayer to the partnership are non-partnership items because the deductions are not more appropriately determined at the partnership level taxpayer would be regarded a partner under tefra_audit procedures but is not a partner with regard to sec_761 tefra_audit procedures do not apply therefore deficiency procedures are applicable the deduction of a royalty payment is not an affected_item because taxpayer is not a partner legal and factual determinations related to the background of the partnership relevant to the disallowance of the royalty payment are not partnership items in this case and may be considered in the deficiency proceeding against taxpayer section provides a minimum period for assessment of any deficiencies resulting from partnership items and affected items only facts taxpayer is the common parent of an affiliated_group_of_corporations which files a consolidated_return from through taxpayer engaged in a royalty-strip tax_shelter in taxpayer contributed its fully amortized patents in a and b to its wholly-owned subsidiary_corporation x at the same time taxpayer contributed its stock in corporation y a wholly-owned subsidiary to corporation x corporation x subsequently contributed the patents and corporation y stock to the partnership for a partnership_interest in the partnership bank a non-u s taxpayer contributed dollar_figure in cash to the partnership for a partnership tl-n-2792-00 interest in the partnership from through taxpayer continued to use the patents taxpayer made and deducted royalty payments of approximately dollar_figure per year to the partnership for_the_use_of the patents the partnership specially allocated a substantial percentage of its income from the royalty payments to the bank the bank paid no u s tax on these allocations the partnership’s cash distributions to bank equaled bank’s normal lending rate plus basis points the partnership contributed cash representing the difference between the bank’s distributive_share of the partnership’s income and the partnership’s cash distributions to the bank to corporation y corporation y invested these funds in the notes of taxpayer which resulted in a circular flow of the funds back to taxpayer taxpayer’s tax returns were audited due to an error on the part of the service the form sec_872 to extend the statute_of_limitations for the partnership and corporation y were not properly executed and the field has concluded that the statute_of_limitations for these parties expired on date the form sec_872 for taxpayer and taxpayer’s affiliated corporations were properly executed and the statute_of_limitations for those parties was extended the statute however was not extended with respect to partnership or affected items consequently any attack on the royalty-strip tax_shelter must be directed at taxpayer prior to the expiration of the partnership’s statute_of_limitations the field was considering a number of arguments to attack the royalty-strip including arguments that the partnership was a sham the bank was a lender rather than a partner in the partnership the underlying partnership transactions lacked economic_substance the royalty payments from taxpayer to the partnership were not ordinary and necessary expenses the allocation of the partnership items did not have substantial economic_effect and the amount of the royalty deductions should be adjusted under sec_482 the irs still plans to argue that the royalty payments from taxpayer to the partnership were not ordinary and necessary expenses in addition the irs would like to make a deficiency argument that the royalty payments were not in substance royalty payments but were one step in the movement of funds that circled back to taxpayer in making this argument the irs plans to present factual and legal arguments related to the background of the partnership including the arguments previously listed law and analysis tl-n-2792-00 issue whether the claimed deduction of a royalty payment from parent taxpayer to the partnership is a partnership_item if corporation x a subsidiary of taxpayer is a partner in the partnership a whether royalty payments are partnership items prior to the tax equity and fiscal responsibility act of tefra any examination of issues common to all partners and any resulting adjustment were accomplished at the partner level rather than at the partnership level the internal_revenue_service was required to audit each partner’s return separately and its determination as to the treatment of an issue for one partner was not conclusive for any other partner with the enactment of tefra however all adjustments to partnership items are determined in a single proceeding at the partnership level rather than at the partner level the end result is consistent treatment of partnership items on each partner’s return sec_6221 states that e xcept as otherwise provided in this subchapter the tax treatment of any partnership_item and the applicability of any penalty addition_to_tax or additional_amount which relates to an adjustment to a partnership_item shall be determined at the partnership level a partnership_item means with respect to a partnership any item required to be taken into account for the partnership’s taxable_year under any provision of subtitle a to the extent regulations prescribed by the secretary provide that for purposes of this subtitle such item is more appropriately determined at the partnership level than at the partner level sec_6231 under sec_6231 a non- partnership_item is an item that is not or is not treated as a partnership_item in the instant case the proposed adjustments do not impact the tax treatment of a partnership_item the deductions for royalty payments are not found on the partnership return but on taxpayer’s return disallowance of the deductions is not an issue common to the partners in the partnership in fact this issue could not be determined at the partnership level because the deduction cannot be determined at the partnership level it is not a partnership_item b whether taxpayer is a partner in the partnership if corporation x is a partner whether or not taxpayer is treated as a partner in the partnership a partnership proceeding is not necessary to determine the deduction of royalty payments because as discussed above the deduction is not a partnership_item partnership proceedings however generally must also be held prior to the determination of affected items as defined by sec_6231 see roberts v commissioner tl-n-2792-00 t c whether or not the royalty payment deduction is an affected_item may depend inter alia on whether or not taxpayer is a partner in the partnership the general definition of partner as found in sec_761 defines the term partner as a member of a partnership as explained below taxpayer is not a member of the partnership simply because its subsidiary is a partner in the partnership under sec_1_1502-77 the common parent for all purposes is the sole agent for each subsidiary in a consolidated_group thus it is appropriate to treat the affiliated_group as a single taxpaying entity for procedural purposes see 93_tc_166 the common parent however is merely considered the agent for the group this has no substantive impact on the relationship between the common parent and the individual members of the group thus the fact that taxpayer is the parent of corporation x and corporation x is a partner in the partnership does not make taxpayer a partner in the partnership under sec_761 taxpayer would however be treated as a partner under sec_6231 for purposes of the tefra unified_audit procedures sec_6231 defines the term partner as a a partner in the partnership and b any other person whose income_tax_liability under subtitle a is determined in whole or in part by taking into account directly or indirectly partnership items of the partnership each person who has a joint_and_several income_tax_liability as the result of income from a partnership is treated as a partner under sec_6231 see eg 231_f3d_106 2d cir 98_tc_48 99_tc_325 each member_of_an_affiliated_group the common parent and each subsidiary is severally liable for the entire amount of any_tax liability determined for the consolidated_return sec_1_1502-6 thus under sec_6231 taxpayer would be a partner in the partnership the definitions found in sec_6231 however apply only after a determination that the tefra procedures for partnership_audits found in sec_6221 through apply if the tefra procedures are not otherwise applicable the fact that an individual or entity may be treated as a partner under sec_6231 i sec_1 sec_707 generally provides that if a partner engages in a transaction with a partnership other than in his capacity as a member of the partnership the transaction shall except as otherwise provided be considered as occurring between the partnership and one who is not a partner taxpayer is not a partner in the partnership for purposes of subchapter_k generally and sec_707 specifically tl-n-2792-00 irrelevant see generally 231_f3d_106 2d cir status as a partner by virtue of sec_6231 merely provides certain notice and participation rights in a partnership proceeding under the tefra provisions when those procedures otherwise apply id pincite for example if tefra procedures are applicable the definition of partner under sec_6231 may bring a person into a partnership proceeding sec_6226 and bind that person to the outcome of the partnership proceeding sec_6222 a would-be status as a partner under sec_6231 however cannot mandate whether the proceeding is subject_to the tefra procedures as discussed further below issue whether the claimed deduction of a royalty payment is an affected_item if the royalty payment is disallowed under the tefra definition an affected_item means any item to the extent the item is affected by a partnership_item sec_6231 the statutory definition and the definition in the regulations contemplate an adjustment to a partner’s return when an fpaa is issued deficiency notices directed to affected items must await the outcome of a partnership proceeding see 94_tc_853 a partnership proceeding cannot be held outside the statute_of_limitations for partnership items under section id if an fpaa is not issued and the statute_of_limitations on assessment of partnership items has expired the irs must accept the partnership return as filed but still may consider affected items in a deficiency proceeding against a partner providing subject matter jurisdiction exists id pincite in roberts v commissioner the taxpayers were partners as defined under sec_761 and sec_6231 the statute_of_limitations on assessing partnership items had expired the service asserted the taxpayers were not at risk for certain royalty obligations and consequently disallowed claimed losses from the partnership as in this case the service made several arguments requiring the court to consider documents and records at the partnership level the tax_court determined that the resolution of the taxpayers’ amounts at risk was an affected_item even so the tax_court rejected the taxpayers argument that partnership-level documents and records could not be considered in the context of a deficiency proceeding id pincite the court held that it lacked jurisdiction only to redetermine partnership items that the partnership was required to take into account at the partnership level tl-n-2792-00 under roberts an argument can be made that even if the adjustment to the royalty payments is an affected_item it can still be challenged in a deficiency proceeding in this case however taxpayer is not a partner in the partnership under sec_761 thus while the adjustments to the royalty payments may be related to partnership items they are not affected items for example suppose a taxpayer who is not a partner under sec_761 purchases a service from a partnership the taxpayer’s schedule c business_expenses are adjusted in an audit the adjustment to the taxpayer’s return requires a determination with regard to the partnership’s income under tefra procedures a determination with regard to the partnership’s income is a partnership_item sec_301_6231_a_3_-1 because the taxpayer is not a partner however the irs is not required to open a partnership proceeding but may simply adjust the taxpayer’s return if however the taxpayer were a partner under sec_761 the irs would be required to open a partnership proceeding to make the adjustment to the partnership’s income so that each partner’s return would be treated consistently as discussed above taxpayer is not a partner under b the fact that taxpayer could be considered a partner under sec_6231 merely relates to tefra procedural rules and cannot mandate a partnership proceeding the definition of affected_item under sec_6231 like the definition of partner under sec_6231 is effective only in the context of a tefra partnership proceeding thus even assuming that the royalty payment deduction is affected by a partnership_item it is not an affected_item because the tefra definitions are not applicable and because the adjustment does not affect a partner’s return issue whether legal and factual determinations related to the background of the partnership relevant to the disallowance of the royalty payment are partnership items or may be determined in a deficiency proceeding against taxpayer the irs arguments relevant to the disallowance of the royalty payments include the partnership was a sham the bank was a lender rather than a partner in the partnership the underlying partnership transactions lacked economic_substance the royalty payments from taxpayer to the partnership were not ordinary and necessary expenses the allocation of the partnership items did not have substantial economic_effect and the amount of the royalty deductions should be adjusted under sec_482 it is likely that arguments and would be considered partnership items in the context of a partnership proceeding as we have indicated however the court can consider facts and circumstances surrounding partnership transactions in a deficiency proceeding see roberts t c pincite tl-n-2792-00 it is not necessary to determine whether one or more of these issues must be considered a partnership_item in this proceeding the irs is not asking the court to redetermine partnership items that the partnership was required to take into account at the partnership level moreover the irs is not adjusting a partner’s return thus it is not necessary to issue an affected_item notice_of_deficiency based on the determinations of a partnership proceeding the irs may simply issue taxpayer a statutory_notice_of_deficiency with regard to the disallowance of the royalty payment deductions in a proceeding to redetermine asserted deficiencies the tax_court may take into account all facts and circumstances that bear upon the deficiency including the arguments stated above see 114_tc_276 101_tc_551 issue whether the tefra limitations on assessments under section apply to items that are not partnership items or affected items by its terms section a provides a limitation period for assessing any_tax imposed by subtitle a with respect to any person which is attributable to any partnership_item or affected_item for a partnership_tax_year emphasis added in view of our conclusion that the tax in this case is not attributable to a partnership_item or affected_item the tefra limitations on assessments under section do not apply case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views cc pa apjp b3 suggests you coordinate the tefra issues in this case with the national_office in addition cc psi strongly suggests that the field request assistance from the national_office regarding the substantive issues of this case please call if you have any further questions tl-n-2792-00 by deborah a butler associate chief_counsel susan t mosley senior technician reviewer cc pa apjp b3
